UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.)* Energy Composites Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 29269B (CUSIP Number) Dean M. Smurthwaite Fay M. Matsukage 455 Sherman Street, Suite 300 Denver, Colorado 80203 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 14, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.29269B 100 1. Names of Reporting Persons. Jamie L. Mancl 2. Check the Appropriate Box if a Member of a Group (see instructions) (a) ý (b) ¨ 3. SEC Use Only 4. Source of Funds (see instructions) SC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization UNITED STATES Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power-0- 8. Shared Voting Power24,000,000 9. Sole Dispositive Power-0- 10. Shared Dispositive Power24,000,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 24,000,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see instructions) o 13. Percent of Class Represented by Amount in Row (11) 60.0% 14. Type of Reporting Person (See Instructions) IN CUSIP No.29269B 100 1. Names of Reporting Persons. Jennifer L. Mancl 2. Check the Appropriate Box if a Member of a Group (see instructions) (a) ý (b) ¨ 3. SEC Use Only 4. Source of Funds (see instructions) SC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization UNITED STATES Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power-0- 8. Shared Voting Power24,000,000 9. Sole Dispositive Power-0- 10. Shared Dispositive Power24,000,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 24,000,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see instructions) o 13. Percent of Class Represented by Amount in Row (11) 60.0% 14. Type of Reporting Person (See Instructions) IN Item 1.Security and Issuer This Schedule 13D relates to the common stock, $0.001 par value per share (the “Common Stock”), of Energy Composites Corporation (the “Company”).The Company’s principal executive offices are located at 4400 Commerce Drive, Wisconsin Rapids, Wisconsin54494. Item 2.Identity and Background This schedule is filed by Jamie Mancl and Jennifer Mancl (the “Mancls”).The Mancls reside in Wisconsin. The address of the principal business and principal office of the Mancls is 4400 Commerce Drive, Wisconsin Rapids, Wisconsin54494. Mr.
